                                        Case 1:16-cv-07530-JMF Document 155 Filed 01/07/21 Page 1 of 2


                                                                                                                            Holly G. Rogers
                                                                                                                             (203) 533-6255
                                                                                                                  Facsimile: (203) 721-8532
                                                                                                                   hrogers@melicklaw.com



ROBERT P. POWERS
JOHN F. ROONEY, III *(CT, DC, NH, NY, PA)
WILLIAM D. CHAPMAN
MICHAEL J. MAZURCZAK *(NY & WI)
RICHARD E. HEIFETZ *(NH)
                                                                                           January 7, 2021
ROBERT T. TREAT
WILLIAM L. KEVILLE, JR.
MICHAEL R. B YRNE
MARK S. BODNER *(NH)
                                             VIA ECF
MATTHEW C. WELNICKI *(CT)
WILLIAM P. ROSE                              The Honorable Jesse M. Furman
JAMES T. SCAMBY *(PA & NJ)
JARED B. GIROUX
HOLLY G. ROGERS (CT & NY)
                                             United States District Judge
T. DOS URBANSKI *(RI)
ROBERT S. LUDLUM*(CT & NY)                   Thurgood Marshall Courthouse
SHANNON MCQUEENEY D OHERTY*(NY)
JOHN G. WHEATLEY *(ME)
CHRISTOPHER D. GEORGE
                                             40 Foley Square
BRIAN C. D AVIS
CAROLYN M. MILLER                            New York, NY 10007
SYD A. SALOMAN *(RI)
CHRISTIAN H. H INRICHSEN *(ME, NH, RI)
MATTHEW B. D IMARIO *(RI)
CHRISTOPHER VAN TIENHOVEN *(RI & CT)
WHITNEY K. B ARROWS *(NY)                            Re:    Maragh v. Roosevelt Island Operating Corporation, et al.
STEVEN M. B ANKS (CT & NY)
ERINN M. GLOSTER
DIANE O. P IRES *(NH)
                                                            16-cv-07530
CHARLES C. G ARDNER (CT & NY)
LAUREN S. F ACKLER *(NJ, NY & VT)
KAITLIN A. B AIR (CT)
NATASHA KING WINTER                          Dear Judge Furman,
VICTORIA M. R ANIERI
PETER R. CHANDLER *(NY)
JACQUELINE A. CROCKWELL *(RI, CT, NH & VT)
ALEXANDER W. AHRENS (CT)
KATHLEEN M. F ARRELL *(NY)
                                                     This firm represents the Defendants in the above-referenced action. The
MATHEW W. BECKWITH (CT & NY)
LAURA K. TERRASI                             Defendants respectfully submit this letter motion pursuant to Your Honor’s
MEAGAN M. BELLAMY *(RI)
ALISON T. FEELEY
BRIAN Z. LEBLANC
                                             Individual Rules and Practices to request (i) permission to file certain documents in
ELIZABETH J. FEGREUS
JEREMY P. MC MANUS                           support of their summary judgment motion (the “Motion”) under seal, and (ii) for
SARAH A. F ARLEY
JOHNATHAN L. KONANDREAS (CT)
LAUREN K. C AMIRE
                                             entry of a confidentiality order with regard to the documents filed under seal.
OF COUNSEL
DOUGLAS L. FOX *(FL)
                                                     The Defendants anticipate filing two documents in support of the Motion
ERIN J.M. ALARCON *(NH)
JENNIFER A. SUNDERLAND                       that they respectfully request to file under seal, and that these documents also be
*ALSO ADMITTED                               designated as confidential. Both documents have been filed under seal with this
                                             motion per Your Honor’s Individual Rules. First is the New York State Department
ONE LIBERTY SQUARE
BOSTON , MA 02109
(617) 523-6200
                                             of Labor, Division of Equal Opportunity Development’s (the “DOL”) final report
FAX (617) 523-8130

WORCESTER COUNTY
                                             of its investigation (in conjunction with the Governor’s Office of Employee
371 TURNPIKE ROAD, SUITE 120
SOUTHBOROUGH, MA 01772                       Relations (“GOER”)) of the Plaintiff’s September, 2014 internal complaint of
(508) 452-2020
FAX (508) 452-2021                           discrimination. The second is Roosevelt Island Operating Corporation’s (“RIOC”)
ONE RICHMOND SQUARE
PROVIDENCE, RI 02906                         Public Safety Department’s (“PSD”) report of its investigation into complaints of
(401) 941-0909
FAX (401) 941-6269
                                             threatening and aggressive behavior by the Plaintiff at the workplace.
750 MAIN STREET, SUITE 100
HARTFORD, CT 06103
(203) 769-3111
FAX (203) 721-8532
                                                      These documents have not been made public, and contain sensitive and/or
900 MAIN STREET SOUTH
SOUTHBURY, CT 06488
                                             private information and statements of RIOC employees, including many that are not
(203) 596-0500
FAX (203) 721-8532                           parties to this action. The Second Circuit has held that “[t]he privacy interests of
40 MAIN STREET
BIDDEFORD, ME 04005
                                             innocent third parties ... should weigh heavily in a court's balancing equation” when
(207) 517-4111
FAX (207) 835-4980                           deciding whether to seal certain documents. Gardner v. Newsday, Inc. (In re
195 ELM STREET
MANCHESTER, NH 03101
                                             Newsday, Inc.), 895 F.2d 74, 79–80 (2d Cir.) (quoting United States v. Biaggi (In re
(603) 627-0010
FAX (603) 627-0460                           New York Times Co.), 828 F.2d 110, 116 (2d Cir.1987), cert. denied, 485 U.S. 977,
800 THIRD AVENUE, 28TH FLOOR
NEW YORK, NY 10022                           108 S.Ct. 1272, 99 L.Ed.2d 483 (1988) (citation omitted)), cert. denied, 496 U.S.
(212) 541-7236
FAX (212) 840-8560                           931, 110 S.Ct. 2631, 110 L.Ed.2d 651 (1990).

MELICKLAW.COM
         Case 1:16-cv-07530-JMF Document 155 Filed 01/07/21 Page 2 of 2


Melick & Porter, LLP
January 7, 2021
Page 2


        Furthermore, the employees who provided the statements to the investigators likely did so
under a reasonable expectation of confidentiality that, at the very least, did not entail the public
filing of their statements and information on a public docket. The filing of these documents on the
public docket rather than under seal would potentially have the effect of discouraging employees
from being candid in investigations out of concern that their statements could be made public,
including in a litigation proceeding. The Defendants feel that in order for the documents’ efficacy
to be fully realized in adjudicating the Motion, they must be submitted in their entirety.
         As these documents have not been made public and will be accessible to the Plaintiff for
the purpose of this litigation, the Defendants respectfully request that these documents be
designated as confidential to ensure that they will only be utilized by the parties for purposes of
this litigation, and that any other use, reference, disclosure or dissemination of the information
contained in these documents be prohibited by an order of the Court. The individuals who
provided information and statements to the investigators expressed their concerns of potential
reprisal from the Plaintiff for doing so. As the Plaintiff will have access to these documents for
purposes of this litigation, an order of the Court deeming the reports confidential will help protect
against the potential of misuse, and help to assuage any concerns regarding the security of the
participants in the investigations.
       Rule 26(c) of the Federal Rules of Civil Procedure provides that upon motion, a court may
grant a protective order “which justice requires to protect a party or person from annoyance,
embarrassment, oppression, or undue burden or expense,” provided that the party or person
requesting the protective order has demonstrated that good cause exists for its issuance. See In re
Terrorist Attacks on September 11, 2001, 454 F. Supp. 2d 220, 221 (S.D.N.Y. 2006).
         For the reasons set forth herein, the Defendants respectfully request that they be permitted
to file the aforementioned investigation reports under seal and that they be deemed confidential
for use only for purposes of this litigation and that any other use, reference, disclosure, or
dissemination of the reports or any information or documentation contained therein be prohibited
by an order of the Court.
               Thank you for Your Honor's consideration of the Defendants' request.
The motion to seal is granted temporarily. The Court will
assess whether to keep the materials at issue sealed or      Respectfully submitted,
redacted when deciding the underlying motion. The
parties shall submit a proposed protective order for the     /s/Holly G. Rogers
Court's consideration (mindful that the Court will strike or
modify any provision that purports to authorize any party Holly G. Rogers, Esq.
to file material under seal absent a court order).
cc: Othniel Maragh via ECF and Email
The Clerk of Court is directed to terminate ECF No. 152 and to mail a copy of this endorsed letter-
motion to the Plaintiff.
SO ORDERED.

                                                                       January 7, 2021
